Order filed March 28, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01078-CV
                                 ____________

          LEONCIO ESPAILLAT AKA LEONARDO ESTRELLA
                AKA FRANKLIN BRUGAL, Appellant

                                       V.

    MICHAEL WEST, INDIVIDUALLY AND AS EXECUTOR OF THE
               ESTATE OF FLOYD WILSON, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-48389


                                  ORDER

      The record in this appeal was due on or before December 27, 2012.
Appellant requested and was granted a 60-day extension of time to file the record
until February 25, 2013. The record was not filed. On March 5, 2013, the court
issued a notice that the record was past due. The Harris County District Clerk
advised this court that appellant had not paid for preparation of the record. On
March 12, 2013, the court notified appellant that the appeal was subject to
dismissal unless appellant provided proof of payment for the clerk’s record by
March 27, 2013. See Tex. R. App. P. 37.3(b).

      Appellant did not respond to this court’s notice. Instead, appellant filed a
motion to partially dismiss his appeal. He asserts that he wishes to dismiss the
portion of the appeal “having any relationship to the Property” described in the
motion. Appellant asserts that the property issues are severable from the appeal.

      In the absence of the clerk’s record in this appeal, the court lacks sufficient
information to grant appellant’s request. Instead of a requesting a partial dismissal,
an appellant may raise issues in his brief to challenge only portions of the
judgment being appealed.

      The appeal is subject to dismissal unless appellant makes arrangement to pay
for preparation of the clerk’s record so that it is filed in this court. See Tex. R. App.
P. 37.3(b). In addition, our records reflect that appellant has not paid the $175.00
appellate filing fee in this case. On December 13, 2013, this court notified
appellant that the filing fee was past due. No response was filed.

      Accordingly, we ORDER appellant to pay the $175.00 appellate filing fee
to the clerk of this court on or before April 15, 2013. We also ORDER appellant
to provide this court with proof of payment for preparation of the clerk’s record
and see that the record is filed in this appeal on or before April 15, 2013. If
appellant does not comply with this order, the appeal will be dismissed.



                                    PER CURIAM

                                           2